                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.: 0:20-CV-60381-DIMITROULEAS/SNOW

DEBORAH E. WILSON,

       Plaintiff,

vs.

BIG STEVE’S DELI LLC and
STEPHEN VALENTI,

      Defendants.
______________________________/

               ORDER APPROVING REPORT OF MAGISTRATE JUDGE

       THIS CAUSE is before the Court on Defendants’ Motion to Reopen Case [DE 40];

Motion to Set Aside Default Judgment [DE 43]; Motion to Have Bank Account Unfrozen and

Motion for Extension of Time to Hire Attorney [DE 48] the Report and Recommendation of

Magistrate Judge Lurana S. Snow (the “Report”) [DE 55]. The Court has conducted a de novo

review of the Report [DE 55], reviewed Plaintiff’s Objection to the Report and Recommendation

[DE 56], noted that no response to the objection has been filed and that the time for filing a

response has passed and is otherwise fully advised in the premises.

       In the Report, Magistrate Judge Snow recommends denying each of Defendants’

motions. Plaintiff objects to the Report and requests that in addition to denying Defendants’

motions, the Court also require Mr. Valenti personally appear before the Court to show cause

why he should not be held in contempt of court and held through coercive incarceration with an

appropriate purge amount. Plaintiff seems to contend that the Court has not entered the Order to

Show Cause as requested in its Plaintiff’s Motion to Show Cause, requesting that the Court enter

an Order requiring that Defendant, Stephen Valenti, and a representative of Defendant, Big
Steve’s Deli LLC, appear before the Court to Show Cause as to why he/they should not be held

in Contempt of Court. Magistrate Judge Snow, however, previously granted in part and denied in

part Plaintiff’s Motion to Show Cause [DE 34] on October 9, 2020. [DE 36]. Magistrate Judge

Snow subsequently filed and Order to Show Cause [DE 42] which gave Defendants leave to file

a Motion to Set Aside Default Judgement and stated that if Defendants failed to file such a

motion Defendants were ordered to complete a Fact Information Sheet. If Defendants filed such

a motion, Defendants were ordered to complete the Fact Information Sheet within two weeks of

the Court denying any motion to set aside default judgement. Defendants then filed a Motion to

Set Aside Default Judgment [DE 43].

       Based on the foregoing the Court will adopt the Report and order Defendants to file a

Fact Information Sheet. If Defendants fail to comply with this order Plaintiff will have to file an

appropriate motion seeking relief from the Court and providing grounds for such relief. An

objection to a report and recommendation is not an appropriate vehicle for requesting affirmative

relief from this Court outside the matters addressed by the report and recommendation.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The Report and Recommendation [DE 55] is hereby ADOPTED and

               APPROVED;

           2. The Objections [DE 56] are OVERRULED;

           3. Defendants’ Motion to Reopen Case [DE 40]; Motion to Set Aside Default

               Judgment [DE 43]; Motion to Have Bank Account Unfrozen and Motion for

               Extension of Time to Hire Attorney [DE 48] are DENIED;

           4. Defendants are ordered to complete and submit to Plaintiff a completed Fact

               Information Sheet (Florida Form 1.977) on or before July 16, 2021;
           5. The Clerk is DIRECTED to mail a copy of this Order to Defendants at the

               addresses below.

       DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

this 2nd day of July, 2021.




Copies furnished to:
Counsel of Record
Magistrate Judge Lurana

Big Steve’s Deli, LLC
c/o Stephen Valenti, Registered Agent
222 Commercial Boulevard
Fort Lauderdale, Florida 33308

Mr. Stephen Valenti
222 Commercial Boulevard
Fort Lauderdale, Florida 33308
